Citation Nr: 0823876	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970, to include a period of Vietnam service from April 23, 
1969, to March 1, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in October 2002, and the 
RO issued a statement of the case (SOC) in December 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2005.

In April 2005, the Board inter alia remanded the claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After completing the 
requested actions, the AMC continued the denial of the claim 
(as reflected in the February 2008 supplemental SOC (SSOC)), 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat with the enemy, and there are no service 
records or other credible evidence that corroborates the 
occurrence of any alleged in-service stressor(s).




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2002 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for PTSD, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The August 2002 rating decision 
reflects the initial adjudication of the claim after issuance 
of the March 2002 letter.  A July 2006 letter provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the July 2006 letter, and opportunity for 
the veteran to respond, the February 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical and personnel records, post-service 
private medical records and VA outpatient treatment records.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his representative, on his behalf.  The Board also notes that 
no further RO action on the claim for service connection for 
PTSD, prior to appellate consideration of the claim, is 
needed.

In April 2005, the Board remanded the matter on appeal for, 
inter alia the RO to obtain additional 1997 records from the 
Syracuse Vet Center.  Of record at that time were treatment 
notes dated from June to August 1997.  In response to the 
AMC's request, the Syracuse Vet Center submitted copies of 
treatment notes already of record as well as additional 
records dated from the same time period.  Although the 
veteran has indicated that he had been treated at the 
facility for a six-to-eight month period in 1997, it appears 
that all available records have been obtained.  In this 
regard, the Vet Center records contain a June 1997 intake 
report of first treatment and an August 1997 treatment note 
indicating that care at the Vet Center was being terminated.  

However, even if there are any other outstanding Vet Center 
records from 1997, the Board also notes that any such 
outstanding medical records would only confirm the veteran's 
diagnosis of PTSD, a matter that is not in question.  Rather, 
as discussed below, the claim for service connection for PTSD 
is being denied because there is no credible evidence that 
any claimed in-service stressor(s) occurred, and post-service 
treatment records cannot corroborate the occurrence of an in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); 38 C.F.R. § 3.304(f) (2007).  Hence, further remand 
to attempt to obtain any such records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  
The veteran has been diagnosed with PTSD, as indicated, for 
example, in a June 2002 VA clinical progress note addendum 
and an October 2004 VA behavioral health note.  These 
diagnoses notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that any claimed in-service stressor(s) actually occurred-
has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 3.304(f)(1) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran does not contend, nor do his service records 
reflect, that he engaged in combat or that his claimed 
stressors are combat-related.  Thus, corroboration of the 
occurrence of (a) claimed in-service stressor(s) is required.

In a February 2002 statement, the veteran indicated that his 
PTSD is due to stressful experiences associated with his 
assignment as a lineman.  He reported that, while laying 
communication cable in Vietnam in areas that were presumed to 
have been cleared of the enemy and of land mines, over time 
the veteran discovered that this was not the case.  He also 
indicated that, approximately three months prior to his 
departure from Vietnam, several land mines exploded, damaging 
machine equipment and slightly injuring two individuals.  
Approximately two months prior to his departure from Vietnam, 
the veteran's equipment hit a land mine, scaring him and 
damaging machine equipment.  Within a few days of that 
incident, while working with a comrade-identified by the 
veteran as George from Rome, New York-the comrade hit a land 
mine and blew part of his face away and severed his hand.  
The veteran became unsettled after seeing the explosion-
e.g., suffering nervousness, nightmares, and loss of 
appetite-and was reassigned to the Tool Shed, dispensing 
tools and equipment, for the remainder of his Vietnam duty 
tour.
In his response to the PTSD questionnaire, the veteran 
provided the dates of incidents as from July 1969 to 
September 1969 and reiterated that George had been wounded in 
action.  

In an August 2004 statement, the veteran identified the 
comrade he saw after being blown up (hit by a land mine) as 
George Vorgus.  The veteran stated that the comrade lost his 
hearing and had damage to his face and hand.

In response to another PTSD questionnaire, the veteran stated 
that he and George Vorgus had been sent to different 
assignments and that, when he returned to base that evening, 
George had been wounded.  George's pole digger had hit a 
mine, and his hands had been bandaged and he could not hear.  
The veteran did not see George after that incident.  The 
incident occurred in about September 1968 in Phu Tai Valley 
while he was assigned to the 360th Signal Company.

Initially, the Board notes that the veteran general 
experiences associated with his service as a lineman-
experiencing explosions and being frightened by such-are  
not capable of independent verification.  In this regard, the 
Board observes that stressors that are general in description 
and involve events that would not be contained in a unit 
history or operational report are not objectively verifiable.  
Anecdotal experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  

While the veteran's alleged stressor involving two 
individuals who were injured three months prior to his 
departure from Vietnam when several land mines exploded is 
potentially verifiable, the veteran has not provided 
sufficient information for VA to independently do so.   38 
C.F.R. § 3.159(c)(2)(i) (2007) provides: "In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  Here, the veteran has not provided 
the names of the individuals involved.

The only potentially verifiable stressor for which the 
veteran has provided some details is the  land mine explosion 
that injured a named individual-George Vorgus of Rome, New 
York.  However, the occurrence of this stressor has not been 
corroborated.

The veteran's  personnel records reflect that he served as a 
lineman in Vietnam from July 1969 to April 1970 while 
attached to Company D (later designated as Company C) of the 
40th Signal Battalion; however, these records  contain no 
mention of the veteran's reassignment to the Tool Shed.(which 
he has alleged took place after George Vorgus was injured).  
His service medical records also reflect no complaints, 
findings, or diagnosis of any psychiatric problems, also 
claimed after the reported injury.  

On the basis of information provided, the RO attempted to 
verify the occurrence of the land mine incident involving 
George Vorgus through the Joints Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Research of Unit Records (CURR)).  A search of the Morning 
Reports submitted by Company D, dated September 29, 1969, 
confirmed that the veteran was assigned to Company D, 40th 
Signal Battalion, which was base camped in Bong Song; 
however, a search of the Morning Reports and casualty 
database could not verify the unit of assignment or injury of 
George Vorgus.  Additionally, a search of all available 40th 
Signal Battalion and 160th Signal Brigade unit and combat 
records at the National Archives and Records Administration 
did not  result n verification of  verify the land mine 
incident.  

The Board observes that, despite the veteran's conflicting 
reports of the approximate date of his comrade's injuries-
September 1969 or two months prior to coming home (which 
would make it December 1969)-JSRRC's search of all available 
40th Signal Battalion and 160th Signal Brigade unit and 
combat records was more than sufficient to attempt to verify 
the alleged stressor.  The Board also points out that the 
veteran has not submitted any objective evidence to verify 
the occurrence of any claimed in-service stressor(s). 

Thus, notwithstanding the fact that the veteran has been 
diagnosed with PTSD, there is no verified or verifiable 
stressor to support the claim, and the record presents no 
basis for any further development in this regard. 

As there is no credible evidence that any claimed in-service 
stressor(s) occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, on these facts, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


